DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This non-final Office action is in response to Applicant’s patent application number 16/976,811 filed on 8/31/2020.
Currently, claims 1-17 are pending and examined. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-17 are objected to because of the following informalities: claim 1, lines 6, 11; a citation “a first and a second configuration” should be read -- a first and a second configurations --.  Appropriate correction is required. Claims 2-17 depending upon the objected claim 1 are also objected.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means for fixing the plate; means of said hinge parts in claims 2 and 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, lines 8, 14, 15; a phrase “its” or “it” renders the claim indefinite because it does not clear “its” or “it” referring to which structure? Clarification is required. Claims 2-17 depending upon the rejected claim 1 are also rejected. Claim 5, last line; claim 7, line 3; claim 10, line 4; claim 11 line 3; claim 12, line 3; claim 13, line 3; claim 14, line 3; claim 15, line 3; claim 16, line 3; claim 17, line 3; having the same issues as mentioned are also rejected.
Re claim 1, lines 12, 18; a phrase "i.e." or “vice versa” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.
Re claim 1, line 13; a citation “at least partially” is confusing and indefinite because it is unclear how much or how far “at least partially”? Clarification is required. 
Re claim 1, line 21; a forward splash used between "and/or" renders the claim(s) indefinite because it is unclear whether the forward splash represents for a ratio or divisional symbol. And it is unclear whether Applicant intended to claim either a combination “and” or an alternation “or” but not both? Clarification is required. For examination purposes, the claims are being treated as an alternation “or”; thus the following limitations after the phrase “or” is an option and not necessary required. Claim 9 (line 3); having the same issues as mentioned is also rejected. 
Re claim 5, last line; a conditional phrase “when” renders the claim indefinite because "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C). Correction is required. Claims 7 (line 3), 8 (lines 4, 6); having the same issues as mentioned are also rejected. 
Re claim 5, line 6; a citation “the actuator” does not have a proper antecedent basis. Correction is required. 
Re claim 6, line 5; a citation “the opening sensor” does not have a proper antecedent basis. Correction is required.
Re claim 8, line 4; a phrase “which” renders the claim indefinite because it is not clear “which” referring to which structure? Clarification is required. Claims 10 (lines 3-4); 11-17 (lines 2, 4); having the same issues as mentioned are also rejected.
Re claims 11-17; a citation “by a second, holding current once the actuation element is locked” is confusing and indefinite because it is not clear if there is “a first holding current”? Clarification is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


As best understood, claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US No. 2011/0148575 to Sobecki et al. (‘Sobecki’).
 Re claim 1: Sobecki discloses an emergency actuating device, comprising: a support base 14 (Fig. 12); a manual actuation element 16 associated with the support base 14 and adapted to assume, relative to the support base 14, a first and a second configuration, respectively of rest and actuation; an electromagnetically driven locking mechanism 18 adapted to lock the actuation element 16 in its rest configuration, thus preventing said actuation element 16 from assuming the actuation configuration; a protective shell 28 associated with the support base 14 and adapted to assume, relative to the support base 14, a first and a second configuration, i.e. respectively a rest or closed configuration in which said shell 28 isolates at least partially the actuation element 16 from the outer environment when the actuation element is in its rest configuration, and makes it impossible to reach the actuation element 16 with a hand, and an operational or open configuration, in which the actuation element 16 can be reached with a hand in order to be brought from the rest configuration to the actuation configuration and vice versa; an opening sensor 180 (par. [0067]) adapted to generate an electric signal indicative of the open configuration of the protective shell 28, said signal being processable by an electronic control unit 310 for controlling locking and/or unlocking of the locking mechanism 254.
Re claim 2: wherein said support base 14 comprises a support plate 34 provided with means (near 34b) for fixing the plate 34 to a vehicle chassis or body, said means (near 34b) comprising holes for screws or rivets, or at least one metal portion adapted to be welded to said chassis or body (Fig. 5).
Re claim 3: wherein said actuation element 16 comprises a handle provided with a first portion 24 or hinging portion, and a second portion or grab portion 22, said hinging portion 24 comprising a first hinge part 24b and said grab portion comprising a slit (near wherein 22 points to, Fig. 5) adapted to receive the fingers of a hand.
Re claim 4: wherein said support base 14 comprises a second hinge part (43) defined between a pair of wings (near 50, Fig. 4) extending parallel to each other and perpendicular to the support base 14, and wherein the actuation element 16 is hinged to the support base 14 by means 24b of said hinge parts and a corresponding hinge pin 32 associated thereto, said first hinge part 24b being received between the wings defining the second hinge part, and the hinge pin 32 passing throughout both hinge parts (see Figs. 4-5).
Re claim 5: wherein the electromagnetically driven locking mechanism 18 comprises an electromagnetic actuator (see par. [0044], last nine lines) provided with a sliding rod 48a having an anchoring head 50 adapted to cooperate, in order to keep the actuation element 16 in its rest configuration, with an anchor 30 projecting from the actuation element 16 and extending in the grab portion 22, behind the base of the slit, the actuator 42 being provided rearwardly in the support base on the opposite side relative to the actuation element 16, and the support base 14 comprising an opening (wherein 34c points to, Fig. 5) for passage of the anchor when the actuation element is in its rest configuration. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Re claim 6: wherein the protective shell is made of a transparent or opaque plastic material (par. [0061], line 3) and is removable from or hinged to the support base 14 at the wings defining the second hinge part for the actuation element, the protective shell comprising a signaling portion (near wherein 28 points to, Fig. 5) interfering with the opening sensor 180 for signaling the position of the shell relative to the support base 14.
Re claim 7: wherein the opening sensor 180 comprises a microswitch (Fig. 19) fixed to the support base at a support base surface adjacent to the signaling portion of the shell when the shell is in its rest configuration. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Re claim 8: wherein the opening sensor 180 and the locking mechanism 18 are electrically connected to a programmed electronic control unit 310 for bringing the locking mechanism 18 to the configuration in which the actuation element 16 is locked when the electronic control unit receives a signal indicative of a vehicle speed higher than a predetermined threshold and also possibly only when the signal generated by the opening sensor 180 is indicative of the open configuration of the protective shell 28. The language "when" is language that suggests or makes optional the subsequent limitation or limitations. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. See § MPEP 2103 (C).
Re claim 9: wherein the signal generated by the opening sensor 180 and indicative of the open configuration of the protective shell 28 triggers a visual and/or audible warning device (par. [0057]).
Re claims 10-17: wherein the locking mechanism 18 inherently comprises an electromagnetically (e.g. within 42) driven actuator 42a provided with a coil 52 which can be fed by a triggering current in order to shift the actuator from its rest condition to its excited condition in which the actuation element  is locked, and by a second, holding current once the actuation element 16 is locked.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272-6847. The examiner can normally be reached on Monday-Friday from 7AM-5PM or email: chi.nguyen@uspto.gov. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale